Citation Nr: 0940327	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a back injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to July 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  In sum, (1) the RO must obtain any 
outstanding private treatment records from Dr. Patel, (2) any 
private treatment records from Dr. Rodriguez, and (3) an 
examination must be undertaken to determine the neurological 
manifestations related to the Veteran's service-connected low 
back disability. 

Specifically, the Veteran testified, at his June 2009 BVA 
hearing, that he had been treated for his back by his primary 
care physician Dr. Patel and by Dr. Rodriguez, a 
chiropractor. The Board notes that the claims file contains 
two prescription pad notes from Dr. Patel however, they are 
unrelated to the treatment of the Veteran's back.  Rather, 
they are associated with treatment for his right knee. 
Furthermore, the claims file does not contain treatment 
records from Dr. Rodriguez. As these records may be material 
to issue on appeal, VA must undertake reasonable efforts to 
obtain them.  

Next, although it appears that the Veteran experiences 
neurological symptoms associated with his service-connected 
back disability, the evidence is unclear as to the identity 
of the specific nerve(s) affected and the severity of such 
neurological impairment.  Consequently, on remand, the Board 
finds that he should be accorded an appropriate VA 
examination to address this matter.  

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the appropriate 
releases, obtain records of any back 
related treatment that the Veteran may 
have received from Dr. Patel, and from 
Dr. Rodriguez.  Any negative search 
result should be noted in the record. 

2.  The Veteran should undergo an 
examination to determine whether he has 
any neurological disabilities associated 
with his service-connected lumbar spine 
disorder. 

The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests and studies should be conducted.  

For any neurological impairment found to 
be associated with the service-connected 
lumbar spine disability, the examiner is 
asked to:

(a) identify the specific nerve(s) so 
affected, and 

(b) indicate the degree of paralysis 
(i.e. complete paralysis or mild, 
moderate, or severe incomplete paralysis) 
in the affected nerves.  

All symptoms and limitations caused by 
any such related neurological impairment 
should be discussed.  

3.  Upon completion of the above, 
readjudicate the issue on appeal, to 
include whether a separate compensable 
rating for neurological manifestations of 
the service-connected lumbar spine 
disability is warranted.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

